Banke, Judge.
The appellant appeals his conviction for aggravated sodomy. The sufficiency of the evidence is not at issue.
1. It was not error to refuse to grant a motion for continuance based on the absence of any record of the committal hearing. "There is no requirement that an appellant be furnished with an abstract of any evidence at a committal hearing (Brown v. State, 223 Ga. 76 (9) (153 SE2d 709)) or a transcript of the evidence taken in a hearing by a court of inquiry. Cummings v. State, 226 Ga. 46, 47 (1) (172 SE2d 395).” Chenault v. State, 234 Ga. 216 (3), 221 (215 SE2d 223) (1975).
2. Contrary to the appellant’s contentions, the record does not indicate that the trial court permitted hearsay testimony, that the assistant district attorney expressed to the jury a personal opinion or belief as to the guilt or innocence of the accused, or that the state introduced evidence of good character on the part of one of its witnesses.
3. "The trial court’s determination of the competency of a witness to testify will not be overturned unless it positively appears from the record that there has been an abuse of discretion by the trial court in its determination of competency. Edwards v. State, 226 Ga. 811 (177 SE2d 668).” Geter v. State, 231 Ga. 615, 617 (203 SE2d 195) (1974). No such abuse appears here.
Submitted November 9, 1977
Decided January 4, 1978.
David D. Blum, Fred A. Gilbert, for appellant.
Robert E. Keller, District Attorney, John P. Quinlan, Clifford A. Sticker, Assistant District Attorneys, for appellee.
4. The remaining enumerations of error are deemed abandoned due to the appellant’s failure to provide argument or authority in support thereof. Court of Appeals Rule 18 (c) (2); Peluso v. State, 139 Ga. App. 433 (228 SE2d 395) (1976); Adams v. State, 142 Ga. App. 252 (235 SE2d 667) (1977).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.